Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                  No. 04-12-00540-CR

                                     Ruben ARCE,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 111th Judicial District Court, Webb County, Texas
                          Trial Court No. 2012CRM000033-D2
                       Honorable Mark R. Luitjen, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED April 30, 2014.


                                             _____________________________
                                             Patricia O. Alvarez, Justice